DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 5, after “unit” and before “having” insert “of the plurality of first auxetic structural units”; (2) in line 11, after “unit”; (3) before “having” insert “of the plurality of second auxetic structural units” and in line 16, amend “90” to “90º” and (4) in line 19, after “and” and “after “the plurality”, insert “ the parallel sides of each auxetic structural unit of”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 3, the limitation “the auxetic structural units” is recited in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. It is suggested to amend “the auxetic structural units” to “the plurality of first auxetic structural units and the plurality of second auxetic structural units”, in order to ensure proper antecedent basis.
The limitation “the angle θ” is recited in line 2. There is insufficient antecedent basis for this limitation in the claims. While claim 1, on which claim 3 depends, recites “an angle 90-θ” in line 16 it unclear if the angle θ is meant to refer back to the angle 90-θ, θ alone or a different angle from that referenced in claim 1. For the purpose of compact prosecution, “the angle θ” will be interpreted as the “θ” recited in claim 1, i.e., the angle 90-θ is an angle that ranges from 90º to θ, where θ can be 20º to 30º. However, clarification is requested.
In reference to claim 4, the limitation “the angle θ” is recited in line 3. There is insufficient antecedent basis for this limitation in the claims. While claim 1, on which claim 4 depends, recites “an angle 90-θ” in line 16 it unclear if the angle θ is meant to refer back to the angle 90- θ, θ alone or a different angle from that referenced in claim 1. For the purpose of compact prosecution, “the angle θ” will be interpreted as the “θ” recited in claim 1, i.e., the angle 90-θ is an angle that ranges from 90º to θ, where θ is 25º. However, clarification is requested.
In reference to claim 7, the limitation “the angle α” is recited in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the angle α” will be interpreted as the first angle α and the second angle α. However, clarification is requested. 
In reference to claim 13, the limitation “the angle α” is recited in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the angle α” will be interpreted as the first angle α and the second angle α. However, clarification is requested.
	Additionally, it is unclear how the first angle α and the second angle α is the same for all the layers, when claim 1, upon which claim 13 depends, recites the “second angle α, different from the first angle α”. Thus it is not clear how the angles can be different from each other in the first layer and second layer while also being the same for all layers. For the purpose of examination, the limitations will be interpreted as the first angle α is the same throughout the first layer and the second angle α is the same throughout the second layer. However, clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 104763772) in view of Crushing investigation of crash boxes filled with honeycomb and re-entrant (auxetic) lattices (Simpson).
The examiner has provided the non-patent literature document, Simpson, with the Office Action mailed 07/21/2022. The examiner has also provided a machine translation of CN 104763772. The citation of prior art in the rejection refers to the provided document and machine translation.
In reference to claims 1, 3-4 and 7, Liu discloses a buffering energy absorbing structure ([0002]) (corresponding to a structural member adapted to resist a bending load). The buffering energy- absorbing structure comprises a shell and a multi-layer metal grid structure filled in the shell, wherein the multi-layer metal grid structure includes a positive Poisson's ratio layer and negative Poisson's ratio layer alternately stacked in the longitudinal direction ([0009]-[0010]). The metal grid with negative Poisson's ratio is an auxetic mesh structure composed of three-dimensional cells with concave corner cells ([0010]; FIG. 1) (corresponding to a first layer extending in a horizontal plane, comprising a plurality of auxetic structural units within the first layer; a second layer separate from the first layer, extending in the horizontal plane and stacked vertically on the first layer, the second layer comprising a plurality of auxetic structural units within the second layer).
FIG. 2, provided below, discloses the metal grid structure with negative Poisson's ratio 3-1 has a plurality of auxetic structural units, each auxetic structural unit having walls with a thickness, two opposite parallel sides and two opposite sides with reentrant surfaces ([0031]) (corresponding to each first auxetic structural unit having walls with a thickness t, two opposite parallel sides and two opposite sides; each second auxetic structural unit having walls with a thickness t, two opposite parallel sides and two opposite sides). FIG. 1, provided below, discloses the shell 4 surrounds the buffering energy-absorbing structure and each layer of the metal grid structures is welded by brazing layer 2-1 ([0029]), thus the metal grid structure with negative Poisson's ratio is surrounded by the shell 4 and brazing 2-1 (corresponding to the first layer bounded by a membrane on all sides; the second also layer bounded by a membrane on all sides).
Liu further teaches in FIG. 1 the metal grid structure with negative Poisson's ratio 3-1 have parallel sided surfaces that are parallel to the horizontal plane (i.e., α = 0°) and the reentrant surfaces are equal dimensions (corresponding to the reentrant surfaces of each auxetic structural unit of the plurality of first auxetic structural units and the plurality of second auxetic structural units are of equal dimensions; the parallel sides of each auxetic structural unit of the plurality of first auxetic structural units are oriented at a first angle α to the horizontal plane, and the plurality of second auxetic structural units are oriented at a second angle α to the horizontal plane).
Liu does not explicitly teach (1) the reentrant surfaces are oriented at an angle 90-θ with reference to the parallel sides or (2) the parallel sides are oriented at a first angle α in one layer and a second angle α in a second layer and the first angle α is different from the second angle α, as presently claimed.
With respect to (1), Simpson discloses an auxetic lattice (re-entrant) filled tubes (Abstract). Fig. 6 discloses the re-entrant honeycomb lattice geometry has a bowtie-like shape with an angle between the reentrant surfaces and parallel surfaces being 60° (Fig. 6, p. 4) (corresponding to the reentrant surfaces are oriented at an angle 90-θ with reference to the parallel sides; for the auxetic structural units the angle θ varies in a range of 20-30°; θ is 25°). Simpson further teaches by optimizing the geometry properties of auxetics can be exploited, the parametric optimization on the lattice includes changing the cell angle θ (Conclusion, p. 13).
In light of the motivation of Simpson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the angle between the reentrant surfaces and parallel sides of the auxetic structural units of Liu be 60º, in order to provide a re-entrant lattice with optimized geometry.

    PNG
    media_image1.png
    680
    490
    media_image1.png
    Greyscale
With respect to (2), Simpson teaches the orientation of the auxetic lattice alters the performance of the lattice (Experimental methodology, p. 3). It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the α of each metal grid structure of Liu in view of Simpson, including over the presently claimed, in order to alter the performance of each metal gird structure for its intended use, and thereby arriving at the presently claimed invention. 

    PNG
    media_image2.png
    461
    771
    media_image2.png
    Greyscale
In reference to claim 2, Liu in view of Simpson discloses the limitations of claim 1, as discussed above. Liu discloses the metal grid structure are metal ([0010]) and the energy absorbing device is a functional part of a body buffer collision area designed for the purpose of car body shock resistance ([0002]-[0005]) (corresponding to the plurality of first auxetic structural units and the plurality of second auxetic structural units are made of a metal).
Simpson teaches the most common materials for crash boxes and thin-walled tubes
include metallics, primarily dominated by aluminum and steel (Introduction, p. 1) (corresponding to a metal selected from aluminum, iron or alloys thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the metal of the metal grid structure be aluminum or steel, in order to provide a functioning metal grid structure as a crash box.
In reference to claims 8 and 9, Liu in view of Simpson discloses the limitations of claim 1, as discussed above. Liu discloses every two adjacent layers of metal mesh structure is a group (i.e., metal grid structure with negative Poisson’s ratio and metal grid structure with positive Poisson's ratio), and the wall thickness of the mesh of each group of metal mesh structures is the same ([0034]) (corresponding to the first layer and the second layer comprise repeating auxetic structural units of the plurality of auxetic structural units of the first layer and the plurality of auxetic structural units of the second layer, of identical wall thickness; the wall thickness of the plurality of first auxetic structural units and the plurality of second auxetic structural units in alternate layers is identical).
In reference to claim 12, Liu in view of Simpson discloses the limitations of claim 1, as discussed above. Liu in view of Simpson does not explicitly disclose the buffering energy-absorbing structure comprises 3, 5 or 7 layers as presently claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the number of layers, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claim 13, Liu in view of Simpson discloses the limitations of claim 1, as discussed above. Liu further discloses in FIG. 1, provided above, each cell making up the metal grid structure with negative Poisson's ratio 3-1 have parallel sides oriented at the same angle to the horizontal plane (corresponding to the angle α is the same for all layers).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Simpson as applied to claim 1 above, and further in view of Adams et al. (US 2016/0375648) (Adams).
In reference to claims 10 and 11, Liu in view of Simpson discloses the limitations of claim 1, as discussed above.
Liu in view of Simpson does not explicitly teach the metal gird structures are filled with a lightweight filler material that resists compression, as presently claimed.
Adams discloses a cellular structure contains a filler material inserted in the cells ([0011]). The filler material is an energy absorbing material such as high volume hollow micro-spheres ([0006]) (corresponding to the plurality of first auxetic structural units and the plurality of second auxetic structural units are filled with a lightweight filler material that resists compression; the lightweight filler material comprises a material selected from solid or hollow spheres). The hollow spheres are cenospheres, a component of aluminum fly-ash which are light weight ([0037]) (corresponding to hollow spheres of metal). Adams further discloses a honeycomb filled with cenospheres creates a structure better capable of absorbing energy after a blast impact ([0040]).
In light of the motivation of Adams to fill a cellular structure with hollow spheres, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to fill the auxetic structures of the metal gird structure of Liu in view of Simpson with cenospheres, in order to provide a shock absorbing structure being better capable of absorbing energy after an impact, and thereby arriving at the presently claimed invention.

Response to Arguments
In response to amended claims 1, 6-9, 13 and cancelled claim 14 the previous Claim Objections are withdrawn from record. However, the amendments necessitate a new set of claim objections, as discussed above.

In response to amended claims 1-2, 4 and 7-10, the previous 35 U.S.C. 112(a) and the some of the previous U. S.C. 112(b) rejections of record are withdrawn (part of the U.S.C. 112(b) rejection of claim 3 remains for the same reasons given in the Office Action mailed 10/07/2022). However, the amendments necessitate a new set of 35 U.S.C. 112(b) rejections, as discussed above.

In response to amended claim 1, which no recites a structural member, wherein the parallel sides of each auxetic structural unit of the plurality of first structural units are oriented at a first angle α to the horizontal plane, and the plurality of second  auxetic structural units are oriented at a second angle α, different from the first angle α, to the horizontal plane, it is noted that Yoon et al. (KR 2021-0052631) (Yoon) no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejection over Yoon are withdrawn from record. 

Applicant primarily argues:
“The applicant therefore believes that claim 1, as amended, is patentable over the teachings of Yoon, Liu and Simpson, taken singly or in combination, by the recitation of the differeng angle α for each layer”
Remarks, p. 10-11
The examiner respectfully traverses as follows:
	As discussed in the rejection above, the examiner agrees that Liu in view of Simpson does not explicitly teach the first angle α differs from the second angle α. However, it would have been obvious to one having ordinary skill in the art to adjust the angle α for each metal grid structure of Lui in view of Simpson, including over the presently claimed, in to alter the performance of each metal gird structure for its intended application. Given that the orientation of the auxetic lattice alters the performance of the lattice (Simpson, Experimental methodology, p. 3) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Therefore, it is the examiner’s position absent evidence to the contrary that Lui in view of Simpson meets the presently claimed limitations. 
Therefore, Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784